Citation Nr: 0514305	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for low back 
disability.

2.  Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified before the 
undersigned at a hearing held at the RO in March 2005.

Although the June 2003 rating decision limited consideration 
of the foot disorder claim to the left foot, in December 2003 
a decision review officer expanded the issue to include the 
right foot, and the veteran thereafter perfected his appeal 
of the issue of entitlement to service connection for 
bilateral foot disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that an unappealed November 1973 
rating decision denied entitlement to service connection for 
back disability.  New and material evidence is therefore 
required before the issue may again be addressed on the 
merits.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); see 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Unfortunately, the record reflects that the RO has 
consistently provided the veteran only with notice of the 
version of 38 C.F.R. § 3.156(a) (pertaining to the definition 
of new and material evidence) in effect prior to August 29, 
2001.  That regulation, however, was amended effective August 
29, 2001, and only the amended version applies to claims 
filed on and after that date.  See 66 Fed. Reg. 45,620 
(2001).  The veteran filed his claim to reopen in June 2002.  
The Board will therefore remand the case to allow the RO to 
advise the veteran of the current regulation pertaining to 
new and material evidence.

At his March 2005 hearing before the undersigned, the veteran 
testified that in addition to his period of active service, 
he also served in the Army National Guard of Georgia from 
1985 to 1986, in the Headquarters Company of the 214th 
Battalion based in Savannah, Georgia.  He explained that 
during a six-month period of active duty for training at 
Aberdeen Proving Ground, he sought treatment for foot 
problems.  Under the circumstances, the Board is of the 
opinion that the veteran's service in the Army National Guard 
should be verified, and that any relevant service records for 
the appellant from the Aberdeen Proving Ground be obtained.
 
Additionally, the veteran reports that he received treatment 
for his lower back disorder from April to October 1973 at the 
VA Medical Center (VAMC) in Philadelphia, Pennsylvania.  The 
only records on file from that facility are dated in April 
1973.  He also has requested that VA contact Schofield Army 
Barracks in Hawaii in an effort to obtain additional service 
medical records for him for 1972 and 1973.  The Board lastly 
notes that the veteran has indicated that a Dr. Richards 
treated him in the past for his claimed disorders.  Further 
development is therefore required in this case.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failure to report for VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, to 
specifically include Dr. Richards, 
who may possess additional records 
pertinent to the claims on appeal.  
Thereafter, with any necessary 
authorization from the veteran the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include records from a 
Dr. Richards, which have not been 
secured previously.  The RO must 
attempt obtain medical records for 
the veteran from the VA Medical 
Center in Philadelphia, Pennsylvania 
from 1973.  

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the appellant and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should contact the 
National Personnel Records Center 
(NPRC) and request verification of 
the dates of any service performed 
by the veteran with the Army 
National Guard of Georgia 
(Headquarters Company, 214th 
Battalion, based in Savannah, 
Georgia) in 1985 and 1986.  The NPRC 
should be requested to search for 
additional service medical records, 
to include records associated with 
treatment purportedly received while 
the appellant served with the 
National Guard at Aberdeen Proving 
Grounds in 1985 or 1986.

4.  The RO should contact the 
Schofield Army Barracks military 
facility in Hawaii directly, and ask 
that facility to search for any 
medical records pertaining to the 
veteran for September 1972 to March 
1973, and to provide any such 
records which are located. 

5.  Thereafter, the RO should 
arrange for a VA examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature and etiology of his 
bilateral foot disability.  All 
indicated studies, tests and 
evaluations deemed necessary must be 
performed.  With respect to any 
right and/or left foot disorder 
identified, the examiner must opine 
whether it is at least as likely as 
not that the disorder is 
etiologically related to the 
appellant's period of service.  The 
claims folder must be made available 
to the examiner for proper review of 
the medical history.  

6.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  
The RO should review the examination 
report to ensure that it is in 
complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case which includes the text 
of the current version of 38 C.F.R. 
§ 3.156(a), and provide the 
appellant and his representative 
with an opportunity to respond.   
The RO is advised that they are to 
make a determination based on the 
law and regulations in effect at the 
time of their decision, to include 
any further changes in VCAA and any 
other applicable legal precedent.  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


